Title: From George Washington to George Augustine Washington, 25 September 1782
From: Washington, George
To: Washington, George Augustine


                  
                     Dear George,
                     Verplanks Point 25th Sepr 1782
                  
                  The last Post brought me your letter of the 10th from Mount Vernon—I am sorry to find by it, that you had not got rid of your fever—the cool weather will, probably prove your best physician and this is fast approaching.
                  The Inclosed Letters from the Marquis De la Fayette came under cover to me—They were brought by Baron Viominel, Duke Lauzen, Marq: Laval & others; who were driven on shore in the Delaware & narrowly escaped being taken in Captn L’Touche who with his Men fell into the Enemys hands—the Passengers with the Money, Papers, & a very little in any of their Baggage were landed previous to the striking of the Colours of the L’Eagle (the Ship Commanded by Captn L’Touche).
                  We remain in the same state of uncertainty with respect to Peace as when I wrote you last—the negociations at Paris proceed slowly and seem more calculated to procrastinate than to bring about the great work which seems to be the wish of all good People who prefer the public weal to their own selfish views—The prospects of the Campaign are perfectly inactive; I see no cause therefore (unless the Marquiss Letters require any services of you) for your joining the army in a weak & debilitated state of health.  the reports of the arrival of Hessians at New York—the Marching of the Pensylvania Militia &ca were without foundation except sending oxen to Burlington which I was obliged to do before the Artillery could move.  The Army has been Encamped at this place since the last day of August. The French Troops have all crossed the River and are Encamped a little on our left.  I am very glad to hear that your Father & Family are well remember me affectionately to them when you see or write to them next.  I am with much truth & affectn yrs
                  
                     Go: Washington
                  
               